Citation Nr: 0820266	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran had active service from December 1968 to December 
1970 with service in Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) that awarded service connection for PTSD and 
assigned a 30 percent evaluation.  In a March 2005 rating the 
evaluation was increased to 50 percent.  


FINDINGS OF FACT

The veteran's PTSD has not caused occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgement, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 50 percent for PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in January 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for compensation, what evidence was to be provided 
by him, what evidence the VA would attempt to obtain on his 
behalf, and informed the veteran that he should submit to VA 
any additional evidence that he had in his possession.  The 
Board further notes that the veteran was provided extensive 
information regarding the criteria contained in the Schedule 
of Ratings-Mental Disorders 9411 in the Statement of the 
Case, which was issued in December 2006.  Subsequently, the 
veteran was afforded an additional opportunity to submit 
evidence related to his claim; therefore, there was no 
prejudice as a result of the timing of the notification.  In 
addition, the Board notes that the veteran's claim for a 
higher initial rating for his post-traumatic stress disorder 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  The Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
concludes, the appeal may be adjudicated without a remand for 
further notification.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded VA examinations, his treatment records have 
been obtained, and he declined a hearing concerning this 
claim.  Based on these facts, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim, so the VA has no 
outstanding duty to provide further assistance to the veteran 
with the development of evidence. 

The veteran's DD 214 reflects that he had service in Vietnam 
and was awarded decorations, including the Combat Action 
Ribbon.  Progress notes from the veteran's service treatment 
record indicate that while in service he was diagnosed with a 
transient delusional episode.  A VA mental disorders 
examination conducted in March 2004 resulted in the veteran's 
diagnosis of PTSD.  In a rating decision of May 2004, the RO 
granted service connection for PTSD, and assigned a 30 
percent disability rating.  The veteran appealed this rating 
and the RO increased the rating to 50 percent.  The issue 
remains on appeal, as the veteran has not indicated 
satisfaction with that 50 percent rating.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The medical evidence, which pertains to the severity of the 
disorder, includes a VA psychiatric evaluation dated March 
2004.  This report reflects that the veteran sought treatment 
for flashbacks and problems being in crowds.  It was noted 
that the veteran asserted these problems began just after 
Vietnam.  On mental status examination, the veteran had an 
anxious mood and affect, but denied current suicidal or 
homicidal ideation.  There were hallucinations noted in this 
report, as the veteran reported hearing voices and feelings 
of being watched at times.  Ultimately, the report concluded 
the veteran's PTSD did impact his ability to associate with 
people at work, but not his overall ability to work.

The report of a VA psychiatric examination, conducted in 
February 2005, reflects the veteran being treated for PTSD 
and major depressive disorder.  The veteran conveyed that he 
lived with his girlfriend and had quite a few friends, yet he 
was less trusting of others, and avoided social settings.  
Over the past year, he began attending PTSD classes and 
taking Wellbutrin, which aided in sleeping but did not 
prevent nightmares.  Though not currently employed, the 
veteran asserted PTSD was only 40 percent responsible, while 
his back injury represented 60 percent of the reason.   

On the same examination, the veteran's orientation was within 
normal limits, and he was in contact with reality.  His 
clean, casual appearance and hygiene were also noted.  His 
behavior was appropriate, and his affect and mood were 
normal.  The veteran's communication and speech were within 
normal limits.  His thought processes were appropriate, and 
judgment was not impaired.  The veteran indicated that he had 
no ideation of a homicidal or suicidal nature.  The veteran's 
abstract thinking and memory were normal, though the veteran 
indicated he had suffered from depression for the past eight 
months.  The veteran reported no instances of visual 
hallucinations, but did have feelings that he was being 
watched and often heard voices.  These symptoms were also 
coupled with flashbacks from Vietnam, as much as 4 times a 
month.  

The examiner assigned a Global Assessment of Function score 
of 45, and remarked that PTSD had a mild impact on the 
veteran's occupational functioning.  The examiner went on to 
opine that PTSD coupled with depression had a moderate to 
significant impact on his social relationships.  The ultimate 
diagnosis was that the veteran was mentally capable of 
managing his personal and financial affairs, even taking into 
account his level of depression.  

A progress note from a VA physician dated in September 2006 
reflects the prescribed medication was working effectively, 
though the veteran felt some stress related to his increased 
rating claim.  The veteran had no ideation of a homicidal or 
suicidal nature.  At this time the veteran was assessed as 
being alert, with normal memory and cognitive functioning.  A 
subsequent June 2006 progress note reflected similar 
findings.  

The veteran's Social Security Administration (SSA) records 
are also probative in evaluating his claim.  Although the 
Social Security Administration determined that the veteran 
was disabled primarily due to, a non-service connected, back 
injury and secondarily due to, service connected, affective 
and mood disorders, or PTSD, a March 2005 psychological 
evaluation conducted by Robert L. Frady, Ph.D. indicates the 
veteran did not present any of the symptoms associated with a 
formal thought disorder, or any overt indications of 
psychosis.  At that time the veteran complained of low energy 
and an inability to be in crowds, which the veteran tied to 
his service in Vietnam.  During this assessment, the veteran 
also expressed feelings of depression but indicated that he 
had no intentions of killing himself or others.  Generally 
the prescribed medicine was assisting with his depressed 
mood.  

A May 2005 psychiatric review, conducted for Social Security 
purposes, assessed the veteran's PTSD as not severe.  A 
September 2005 VA progress note contained in the Social 
Security Administration file, repeats the veteran's continued 
indication that he had no ideation or intent to harm himself 
or others, and assessed his overall mental status as stable 
with no delusions.  

After considering all of the evidence of record, the Board 
finds that the veteran's psychiatric disorder does not meet 
the schedular criteria for an increased 70 percent rating.  
While the Social Security Administration found PTSD 
contributed to the veteran's disability status for purposes 
of SSA benefits, impairment due to PTSD is obviously already 
recognized by VA in its 50 percent evaluation.  Moreover, a 
Social Security Administration determination as to the degree 
of disability suffered by the veteran is not binding upon the 
VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  Though 
there are similarities between the VA and Social Security 
Administration, the United States Court of Appeals for 
Veterans Claims has noted significant differences between the 
two disability determination processes, which permit autonomy 
in decision-making. Id.  This is particularly true in the 
present case where the Social Security Administration 
decision was based primarily on consideration of a 
nonservice-connected disorder.  The VA may not consider 
impairment from a nonservice-connected disorder when 
assigning the rating for a service connected disability.  
38 C.F.R. § 4.14.

A disability rating above 50 percent is not supported by the 
veteran's examination report and treatment records, which 
specifically note that the veteran does not have most of the 
symptoms required for a higher rating.  Progress notes from 
June 2006 and September 2006, reflect no suicidal ideation by 
the veteran.  The Social Security Administration 
psychological examination report likewise noted that he had 
no ideation to harm himself.  There has never been any 
mention of obsessional rituals or spatial disorientation.  
His speech has been normal, and his personal appearance and 
hygiene are both good.  Though the veteran is currently not 
working, the February 2005 examination indicates PTSD only 
had a mild impact on his occupational abilities.  Regarding 
the ability to maintain relationships, the Board notes, by 
the veteran's own account, he has remained with his 
girlfriend for 3 to 4 years and has many friends.  Although 
the veteran does have difficulty in crowds and infrequently 
hears voices, these manifestations alone are not sufficient 
to show that his symptoms most nearly correspond to the 
criteria for a higher rating.  The Board concludes that the 
schedular criteria for an initial disability rating higher 
than 50 percent for PTSD are not met.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  


ORDER

An initial rating for post-traumatic stress disorder, in 
excess of 50 percent, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


